Citation Nr: 0918108	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  In March 2009, the Veteran testified before the 
undersigned at the RO (i.e. a Travel Board hearing).


FINDING OF FACT

As of April 9, 2007, the Veteran's service-connected PTSD has 
been manifested by symptoms that more nearly approximate 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to April 9, 2007, the criteria for a rating in 
excess of 70 percent were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, and Code 9411 (2008).  

2.  As of April 9, 2007, the criteria for a 100 percent 
rating, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, and Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

As noted, VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sough, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  This duty includes assisting with the procurement of 
relevant records, including pertinent treatment records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Here, the duty to notify was satisfied, for the most part, by 
a letter sent to the Veteran in July 2005.  This letter 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Further, the statement of the case, dated May 2006, and the 
supplemental statement of the case, dated November 2008, set 
forth the relevant diagnostic codes for the Veteran's PTSD, 
and included a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  

Finally, in March 2006 the AOJ sent a letter to the Veteran 
providing the notice require by 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159(b) for the claim for an increased rating and 
the claim was subsequently readjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the March 2006 notice letter postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).]

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing the Veteran with a VA 
examination, and the opportunity to testify before the Board.  
Consequently, the duty to notify and assist has been 
satisfied, as to those claims now being finally decided on 
appeal.

Increased Rating

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in an August 2004 
decision, based in part on a contemporaneous diagnosis of the 
disorder and evidence confirming the Veteran's claimed 
stressor that his unit lost a truck due to an enemy attack 
while serving in Republic of Vietnam.  A 70 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  In April 2005, 
the Veteran filed a claim that a higher evaluation was 
warranted.  The Veteran was denied increase rating in 
December 2005 as the RO properly determined that the evidence 
in the Veteran's claim did not established the level of PTSD 
necessary for an increased evaluation.  The Board 
acknowledges that in June 2008 the Veteran was granted 
entitlement to individual unemployment, effective April 9, 
2007, the date the Veteran ceased employment due to a motor 
vehicle accident. 

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

At the March 2009 Travel Board hearing, the Veteran testified 
that he believed his claim was being unfairly denied.  
Regarding his condition, the Veteran stated "[PTSD is] 
affecting me every day.  And... I don't know how to put it in 
certain words... because... there's not a day that goes by that I 
don't think about what happened, and what's happening."  The 
Veteran further testified he was harassed at his employment 
when it is discovered he had filed a claim for PTSD.  He 
believes his PTSD affected his ability to interact with co-
workers and "affect[ed] [him] every day."  See Hearing 
Transcript, dated March 2009.

The Veteran's wife also testified at the hearing that the 
Veteran was greatly affected by the events of September 11, 
2001, bringing on nightmares and anxiety.  She testified the 
Veteran has difficulty making and sustaining social 
relationships.  Id. 

The Veteran's representative asserted at the hearing that 
during the pendency of this appeal, the Veteran was involved 
in a motor vehicle accident.  As a result of the accident, 
the Veteran's PTSD symptoms have increased in severity.  The 
Veteran's wife testified that his accident occurred 
approximately April 2007 and due to the severity of his PTSD, 
the Veteran was unable to return to his employment since.  As 
for the Veteran's daily activities, the Veteran's wife stated 
the Veteran becomes confused and at times lost when taking 
their granddaughter to school.  She stated the Veteran has a 
few friends he spends his time with but not many as he 
prefers to be by himself and "if you get too many, it makes 
him nervous."  Furthermore, the Veteran's wife stated the 
Veteran "good with the family" but can get argumentative.  
Id. 

Pursuant to 38 C.F.R. § 4.130, the Veteran's PTSD is 
evaluated under Diagnostic Code 9411.  A 70 percent rating is 
assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  As stated earlier, the 
Veteran is currently assigned a 70 percent disability rating.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
scores assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).) (2008).

Turning to the medical evidence of record, a March 2008 VA 
examination noted that the Veteran's "neuropsychological 
evaluation in November 2007 identified problems in attention, 
concentration, short-term and working memory.  [He] appears 
to experience moderate functional impairment as a result of 
these deficits, for example, he becomes easily lost, cannot 
sustain his daily routine, and has increased difficulty in 
concentration and focus."  See VA examination, dated March 
2008.

The March 2008 VA examination found the Veteran has 
"experienced chronic symptoms of hyperarousal with anger 
management issues and interpersonal difficulties.  He 
experiences frequent intrusive thoughts and recollections of 
experiences during military service, responds with notably 
increased anxiety to 'trigger' associated with initial 
trauma, has ongoing sleep disturbances with nightmares.  He 
continues to have noise sensitivities [and] a startle 
response."  Id.

Furthermore, the VA examiner opined that the Veteran "is 
presently unemployable following a serious motor vehicle 
crash [of April 9, 2007].  His PTSD symptoms are most likely 
more severe since the time of the crash, and he has 
additional cognitive impairment due to head injury sustained 
in the 2007 [accident]."  Id.

From the Board's review of this examination report, it is 
apparent that an exacerbation of the Veteran's PTSD occurred 
as a result of the April 9, 2007, motor vehicle accident.  
While this would suggest that an intercurrent cause 
attributed to the increase in the severity of the Veteran's 
PTSD, it is not entirely clear that this is the case.  Cf. 
38 C.F.R. § 3.303(b).  

In examining the VA treatment records, as well as private 
treatment records, for the period of April 2007 to March 
2008, the Board finds that the Veteran's symptoms have at no 
time improved but worsened and have additionally been 
characterized by severe anger and irritability with poorly 
controlled impulse, suspicion of others, ideas of 
persecution, nightmares and chronic sleep disturbances, 
occasional thoughts of suicide, feelings of guilt, episodes 
of confusion and disorientation, and unemployability.  The 
Board would have to engage in speculation to parse out what 
symptoms were related to his service experiences alone and/or 
the progression of his psychiatric disorder related to 
service, and what symptoms (or increased symptoms) were 
related to the motor vehicle accident of April 2007.   

Thus in examining the criteria for a 100 percent rating under 
Diagnostic Code 9411, the Board finds that the above-noted 
symptoms are consistent with gross impairment in thought 
processes or communication, the intermittent inability to 
participate in the activities of daily living; and 
disorientation to time or place.  And, in resolving all doubt 
in favor of the Veteran, the Board finds that a 100 percent 
evaluation is warranted effective April 9, 2009.

However, the evidence does not demonstrate that the Veteran 
is entitled to 100 percent disability compensation prior to 
April 9, 2007.  The Veteran underwent an August 2005 VA 
examination which determined a GAF score of 45 and indicated 
social and occupational impairment but not total impairment 
as required by the 100 percent disability evaluation.  See VA 
PTSD examination, dated August 2005.  

The VA examiner observed the Veteran as a "cooperative, 
casually dressed, adequately groomed, middle age man... [where 
there was] no evidence of hallucinations, delusions or of 
significant cognitive impairment.  The Veteran was oriented 
to person, place, time and purpose of the evaluation."  
Furthermore, the VA examiner opined that "the Veteran 
suffer[ed] from moderate to severe social impairment, given 
his tendency to socially isolate, given his problems being 
affectionate towards others and given his anger control 
problems... There was no impairment in thought process or 
communication.  The Veteran is capable of completing basic 
activities of daily living."  Id. 

The Veteran's April 2006 VA treatment record noted, 
"[Veteran] is in much brighter mood... talks volubly about 
things he enjoys doing but dreads going back to work which he 
finds stressful and a trigger for depression and PTSD 
[symptoms]."  See VA treatment record, dated April 2006.  In 
August 2006, the Veteran reported having "[three to four] 
down days per week," that his medication "keep him 
calmer," and expressed interest in joining a Veteran's 
group.  See VA treatment record, dated August 2006.  In 
October 2006, the treating VA examiner observed that the 
Veteran "[seemed] much less depressed, but triggered anger 
episodes still occur."  See VA treatment record, dated 
October 2006.  In sum, symptoms consistent with a 100 percent 
schedular rating have not been shown prior to April 2007.

Therefore, giving the Veteran the benefit of the doubt, the 
Board finds that since April 9, 2007, the Veteran's symptoms 
of PTSD demonstrate serious social and occupational 
impairment that prevent the Veteran from obtaining and 
maintaining employment.  However, the evidence fails to 
establish the same 100 percent rating prior to April 9, 2007.  
Accordingly, a 100 percent rating for total social and 
occupational impairment as a result of this service-connected 
disability is warranted, effective April 9, 2007, the same 
effective date as the previously granted claim of individual 
unemployability. 


ORDER

An evaluation higher than 70 percent for the Veteran's PTSD, 
prior to April 9, 2007, is not warranted.

A 100 percent rating is granted for PTSD, effective no 
earlier than April 9, 2007, subject to the statutes and 
regulations governing the payment of monetary benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


